DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Amendment 
Applicant’s amendment filed 01/15/2021 overcomes the following objection(s)/rejection(s): 
The non-statutory double patenting rejection for claims 1-9 has been withdrawn in view of the approved terminal disclaimer. 
The 35 U.S.C. §112 (pre-AIA ), second paragraph rejections have been withdrawn in view of Applicant’s amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per Applicant’s argument that Langlinais does not disclose a side viewing camera with a field of view to a side of the vehicle from which the images are captured by the processor and the images are used to track the progress of the target vehicle behind the host vehicle, along side the host vehicle and in front of the host vehicle. 
The Examiner respectfully disagrees and directs the Applicant to at least paragraph [0076-0077] where disclosed by Langlinais is to encompass an adequate portion of the travel path of vehicle 21 to capture sufficient images for identification of vehicle 21. Image capturing device 110 is utilized for capturing an image of passing vehicle 21, preferably for capturing an image of identifying features of a passing vehicle such as color, make/model, markings, and more preferably for capturing an image of vehicles license plate 34 and optionally for capturing details of the driver and any passenger. The Examiner notes that in order identify features the vehicle in sufficient images, the feature would be 
As per Applicants argument that Janssen teaches use of another processor not mounted in a moving host vehicle to analyze images previously stored at a later time. Thus, Janssen does not remedy the deficiencies of Langlinais and Englander.
The Examiner respectfully disagrees and notes that it is the combination of the Langlinais (modified by Englander and Janssen) references which was relied upon. In this case, Langlinais discloses the processor mounted in a moving host vehicle (see at least fig. 3, [0098], [0120]). The Examiner relied upon Janssen for explicitly disclosing “search in the subsequent images of the forward-looking camera” (abstract, [0001], [0006-0007], [0010-0013], fig. 1 el. 5;making a record of the violation, and searching for and reading from the record license plate of the vehicle involved in the violation), “declare a traffic violation when a feature of the target vehicle is identified in images of the forward looking camera” ([0001], [0006-0007], [0013], [0022-0023], [0029-0030], fig. 1; Use is made here for processing purposes of means 8 for searching in the records and reading a license plate of the vehicle which commits the offence).  Therefore, substituting the teaching of Janssen with Langlinais (modified by Englander) now discloses the claimed features of a processor mounted in the host vehicle and analyzes recorded images, which reads upon the claimed limitation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Langlinais et al., (U.S. Pub. No. 2006/0269105 A1). 
As per claim 5, Langlinais teaches a mountable in a host vehicle configured to operate while the host vehicle is moving in a road environment ([0105]), the system comprising: a side-looking camera with field-of-view to a side of the host vehicle (fig. 1 el. 110, fig. 2 el. 110); a processor: a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors ([0105]) to; operationally control the side-looking camera to acquire and store in the memory a plurality of images acquired by the side-looking camera (fig. 3 el. 110, fig. 120 and 115; [0099], [0103]]); detect a target vehicle in the images of the side-looking camera is behind the moving host vehicle (see fig. 2, [0058-0059], [0137], [0139]); track a feature of the target over the images of the side-looking camera, thereby tracking the progress of the target vehicle between position behind the moving host vehicle, along side the moving host vehicle ([0055], [0076], [0135] and fig. 2; where disclosed is any suitable mounting angle may be utilized which will allow for image capture of passing vehicle 23. In addition, fig. 2 clearly discloses side capturing device 110 for capturing sufficient images of . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langlinais et al., (U.S. Pub. No. 2006/0269105 A1) and further in view of Englander et al., (U.S. Pub. No. 2008/0122597) and further in view of Janssen et al., (U.S. Pub. No. 2006/0047371).
As per claim 6, Langlinais teaches everything as claimed above, see claim 5.  Langlinais does not explicitly disclose either a backward-looking camera with a field-of-view viewing behind the host vehicle or a forward-looking camera with field-of-view viewing in front of the host vehicle, wherein the field-of-view of the side-looking camera is substantially wider than fields-of-view of the forward-looking or backward-looking camera, wherein images from either the forward-looking or backward-looking camera are used to identify a license plate of the target vehicle or to identify the driver of the target vehicle.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Janssen with Langlinais (modified by Englander) in order to provide an improved method for recoding a traffic violation in which a vehicle is involved. 
Langlinais (modified by Englander) does not explicitly disclose wherein images from either the forward-looking or backward-looking camera are used to identify a license plate of the target vehicle or to identify the driver of the target vehicle.
However, Janssen teaches wherein images from either the forward-looking and backward-looking cameras are used identify a license plate of the target vehicle or to identify the driver of the target vehicle (abstract, [0012-13], [0022], [0024], [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Janssen with Langlinais (modified by Englander) in order to provide an improved method for recoding a traffic violation in which a vehicle is involved.

Claim 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langlinais et al., (U.S. Pub. No. 2006/0269105 A1) and in view of Janssen et al., (U.S. Pub. No. 2006/0047371 A1) and further in view of Englander et al., (U.S. Pub. No. 2008/0122597 A1).
As per claim 7, Langlinais teaches a mountable in a host vehicle, the system configured to operate while the host vehicle is moving in a road environment ([0106], [0137]), the system comprising: a side-looking camera with field-of-view to aside of the host vehicle (see fig. 1-2 el. 110); a processor configured to operationally control the side-looking  camera to acquire and to store in memory a respective plurality of images acquired by side-looking camera when mounted in the host vehicle (fig. 3  forward-looking  cameras to acquire and to store in memory a respective plurality of images acquired by the side-looking and forward-looking cameras, search in the subsequent images of the forward-looking camera for a feature of the target vehicle when the processor tracks the target vehicle towards the front of the moving host vehicle.
However, Janssen teaches a forward-looking camera with a field-of-view in front of the host vehicle (see fig. 1 el. 5 and [0020], [0021]), and to store in memory a respectively plurality of images acquired by the forward-looking camera ([0022], camera 5 can be an analog camera with film or a digital camera with a memory for storing the records made),  search in the subsequent images of the forward-looking camera for a feature of the target vehicle when the processor tracks the target vehicle towards the front of the moving host vehicle (abstract, [0001], [0006], [0007], [0010-013], [0022]); declare a traffic violation when a feature of the target vehicle is identified in the images of the forward-looking camera (abstract, [0001], [0010-13] and [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Janssen with Langlinais in order to provide an improved method for recoding a traffic violation in which a vehicle is involved. 
Langlinais (modified by Janssen) does not explicitly disclose a processor configured to operationally control the side-looking and forward-looking camera. 
side-looking and forward-looking camera (fig. 10 el. 96b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Englander with Langlinais (modified by Janssen) for the benefit of providing improved camera control,  vehicle surveillance and monitoring by increasing the field of view around a vehicle.
As per claim 8, Langlinais (modified by Janssen and Englander) as a whole teaches everything as claimed above, see claim 7. Langlinais does not explicitly disclose wherein the field-of-view of the side-looking camera is substantially wider than fields-of-view of the forward-looking-camera, wherein images from the forward-looking are used to identify a license plate of the target vehicle or to identify the driver of the target vehicle. 
However, Janssen teaches wherein the images from the forward-looking are used to identify a license plate of the target vehicle or to identify the driver of the target vehicle (fig. 2; [0074-0076]; image capture device 110 is utilized for capturing an image of passing vehicle 21, preferably for capturing an image of identifying features of a passing vehicle such as color, make/model, markings, and preferably for capturing an image of vehicle license plate 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Janssen with Langlinais in order to provide an improved method for recoding a traffic violation in which a vehicle is involved. 
Langlinais (modified by Janssen) does not explicitly disclose wherein the field-of-view of the side-looking camera is substantially wider than the fields-of-view of the forward-looking camera. 
However, Englander teaches wherein the field-of-view of the side-looking camera is substantially wider than the fields-of-view of the forward looking camera (figs. 2-3; [0037-0038], [0040]). 

As per claim 9, Langlinais (modified by Janssen and Englander) as a whole teaches everything as claimed above, see claim 7.Although, Langlinais discloses to track the target vehicle in the images of the side-looking camera towards the front of the host vehicle (fig. 2 and [0058-0059], [0074-0077], [0079]), Langlinais does not explicitly disclose the processor is configured to search in the subsequent images of the forward-looking camera for a feature of the target vehicle for a time period of two to ten seconds. 
However, Janssen teaches to search in the subsequent images of the forward-looking camera for a feature of the target vehicle (abstract, [0012-13], [0022], [0024], [0029]), thus disclosing to track the target vehicle from the rear of the host vehicle with side cameras as the target vehicle passes the host vehicle, and search for a license plate of the target vehicle in the images from the forward-looking camera, which reads upon the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Janssen with Langlinais in order to provide an improved method for recoding a traffic violation in which a vehicle is involved. 
Although, Langlinais (modified by Janssen) as a whole discloses to track the target vehicle from the rear of the host vehicle with side cameras as the target vehicle passes the host vehicle, and search for a license plate of the target vehicle in the images from the forward-looking camera, Langlinais (modified by Janssen) does not explicitly disclose to search for a feature of the target vehicle for a time period of two to ten seconds. 
However, a person of ordinary skill in the art would have good reason to purse the known time periods for searching for a feature of the target vehicle. It would require no more than “ordinary skill and common sense” for the processor to search within the time period of two to ten seconds in order to . 

Allowable Subject Matter
Claims 1-4 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486